Name: 87/7/EEC: Commission Decision of 10 December 1986 approving a programme for the improvement of livestock marketing in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe
 Date Published: 1987-01-08

 Avis juridique important|31987D000787/7/EEC: Commission Decision of 10 December 1986 approving a programme for the improvement of livestock marketing in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 006 , 08/01/1987 P. 0032 - 0032*****COMMISSION DECISION of 10 December 1986 approving a programme for the improvement of livestock marketing in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (87/7/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2) and in particular Article 5 thereof, Whereas on 28 May 1986 the Irish Government forwarded a programme for the improvement of livestock marketing and on 24 July 1986 provided additional information; Whereas this programme relates mainly to the modernization and rationalization and, in some instances, to the relocation of facilities for the marketing of livestock, without however increasing overall capacity, and to the modernization of marketing techniques and of effluent disposal with the aim of adapting the Irish livestock auction facilities to the need of the market; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme includes sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the objectives listed in Article 1 of that Regulation can be achieved in the abovementioned sector; whereas the estimated time for implementation of the programme does not exceed the period laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for the improvement of livestock marketing in Ireland, which was forwarded by the Irish Government on 28 May 1986 pursuant to Regulation (EEC) No 355/77, and for which additional information was provided on 24 July 1986, is hereby approved. Article 2 This Decision is addressed to Ireland. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4.